DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 3 and 15 is/are objected to because of the following informalities:  
In claim(s) 3 and 15, the term ‘reparation signal’ should be amended to recite ‘respiration signal’. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
1. A medical system for detecting a disease status, the medical system comprising:
a signal processor circuit configured to:
generate a first signal metric based on a first physiological signal received from a patient;
and generate a second signal metric, different from the first signal metric, from a second physiological signal received from the patient;
a detector circuit configured to:
receive or determine a risk indication indicating a risk of the patient;
generate a primary detection indication based on the first signal metric;
generate a secondary detection indication, different from the primary detection indication, based on the second signal metric and the risk indication;
and determine the disease status using a combination of the primary detection indication and the secondary detection indication;
and an output circuit configured to generate an alert based on the determined disease status.


The recitation of circuits which generate signal metrics from received signals, determine risk indication parameters and a disease status, and generating an alert covers performance of the limitations in the mind (2019 Patent Eligibility Guidance – here after 2019 PEG – p. 52) but for the recitation of generic computer components (i.e., generic “circuits”) and mere extrasolutionary activities of data gathering (i.e., receiving physiological signals of a user) and outputting a result of an algorithm (2019 PEG p. 55; see also MPEP 2106.05(g)).  For example, ‘determining’ risk and detection 
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering and alert generation — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine or a sufficiently particular form of data or signal collection).  Independent claim 14 encounters the same issues as claim 1 mutatis mutandis.  Dependent claims 2, 4-12, and 16-20 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claims 3 and 15 merely recites extrasolutionary activity at a broad level of detail (2019 PEG p. 55 and MPEP § 2106.05(g)).  Particular to the recitation of ‘circuits’ which perform the abstract steps, MPEP § 2106.04(a)(2)(III)(C) sets forth the following guidance:
C.    A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. 
1. Performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. 
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. 
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 

Accordingly, the claims are not integrated into a practical application under the second part of step 2A of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering and output, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the insignificant extrasolutionary activity of receiving signals and alert generation, or the otherwise generic ‘circuits’, cannot provide an inventive concept.  The claims are not patent eligible.  
Examiner notes: by way of contrast, claim 13 does encompass a practical integration of an additional element into the claimed invention such that it is eligible under the second step of part 2A of the Mayo framework of the 2019 PEG.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 14, 16, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 9, 13, 15, and 18 of U.S. Patent No. US 10660577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially anticipate the claims in this application as detailed below.
Instant Application (16/853,421) Claims
Patent US 10660577 B2 Claims
1. A medical system for detecting a disease status, the medical system comprising:
a signal processor circuit configured to:
generate a first signal metric based on a first physiological signal received from a patient;
and generate a second signal metric, different from the first signal metric, from a second physiological signal received from the patient;
a detector circuit configured to:
receive or determine a risk indication indicating a risk of the patient;
generate a primary detection indication based on the first signal metric;
generate a secondary detection indication, different from the primary detection indication, based on the second signal metric and the risk indication;
and determine the disease status using a combination of the primary detection indication and the secondary detection indication;



a signal processor circuit configured to:
receive a first physiological signal;
generate a first signal metric from the first physiological signal;
receive a second physiological signal different from the first physiologic signal;
and generate a second signal metric, different from the first signal metric, from the second physiological signal;
a detector circuit configured to:
receive a risk indication indicating a cardiac risk of the patient;
generate a primary detection indication of a presence or absence of a worsening cardiac event based on the first signal metric;
generate a secondary detection indication of a presence or absence of the worsening cardiac event, different from the primary 
modulate the secondary detection indication by the risk indication;
and detect the worsening cardiac event as a combination of (1) the unmodulated primary detection indication and (2) the modulated secondary detection indication;
and an output circuit configured to generate an alert in response to the detection of the worsening cardiac event. 


a signal processor circuit configured to:
generate a first signal metric based on a first physiological signal received from a patient;
and generate a second signal metric, different from the first signal metric, from a second physiological signal received from the patient;
a detector circuit configured to:
receive or determine a risk indication indicating a risk of the patient;
generate a primary detection indication based on the first signal metric;
generate a secondary detection indication, different from the primary detection indication, based on the second signal metric and the risk indication;
and determine the disease status using a combination of the primary detection 
and an output circuit configured to generate an alert based on the determined disease status.


a signal processor circuit configured to:
receive first physiological information;
generate a first signal metric from the first physiological information;
receive second physiological information different from the first physiologic information;
and generate a second signal metric, different from the first signal metric, from the second physiological information;
a detector circuit configured to:
receive a risk indication indicating a cardiac risk of the patient;
generate a first detection indication of a presence or absence of a worsening cardiac event based on the first signal metric;
generate a second detection indication of a presence or absence of a 
and detect the worsening cardiac event as a combination of the first detection indication, irrespective of the risk indication, and a combination of the second signal metric and the risk indication;
and an output circuit configured to generate an alert in response to the detection of the worsening cardiac event. 


generating, via a signal processor circuit, a first signal metric from a first physiological signal sensed from a patient;
generating, via the signal processor circuit, a second signal metric, different from the first signal metric, from a second physiological signal sensed from the patient;
receiving or determining, via a detector circuit, a risk indication indicating a risk of the patient;
generating, via the detector circuit, a primary detection indication based on the first signal metric;
generating, via the detector circuit, a secondary detection indication, different from the primary detection indication, based on the second signal metric and the risk indication;
determining the disease status using a combination of the primary detection indication and the secondary detection indication;
and generating, via an output circuit, an alert based on the determined disease status.

13. (Currently Amended) A method, comprising:
receiving, via a signal processor circuit, first and second physiological signals;
generating, via the signal processor circuit, a first signal metric from the first physiological signal and a second signal metric from the second physiological signal;
receiving, via a detector circuit, a risk indication indicating a cardiac risk of the patient ;
generating, via the detector circuit, a primary detection indication of a presence or absence of a worsening cardiac event based on the first signal metric, and a secondary detection indication of a presence or absence of the worsening cardiac event based on the second signal metric;
modulating, via the detector circuit, the secondary detection indication by the risk indication;
and detecting, via the detector circuit, the worsening cardiac event as a combination of (1) the unmodulated primary detection indication, and (2) the modulated secondary detection indication. 


Claim(s) 3 and 6
Claim(s) 5-7
Claim(s) 7
Claim(s) 9
Claim(s) 9
Claim(s) 16
Claim(s) 15
Claim(s) 19
Claim(s) 18


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An (US 20130116578 A1 – cited in parent application).
Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claim(s) 1 and 14, An teaches A medical system and method for detecting a disease status, [generally shown as systems of Figs.  1, 2, and 30] the system and method comprising:
a signal processor circuit [per at least Fig. 1: any of network computers, AMD-IMD 102 itself has processing circuitry] configured to (perform the method steps of):
generate a first signal metric based on a first physiological signal [sensing of heart and other body signals discussed throughout entire disclosure - see at least ¶¶48, 180, 188: verbatim] received from a patient; [¶49: avg, mean, median, mode of parameter (i.e., signal) values of each a first and second signal; see also ¶143, ¶¶183-184: S3 statistical values and variability of respiration];
and generate a second signal metric, different from the first signal metric, from a second physiological signal received from the patient; [plurality of detectors 202 corresponding to additional sensors 204 per ¶¶48-50 and thereby a second signal and metric];
a detector circuit configured to (perform the method steps of):
receive or determine a risk indication indicating a risk of the patient; [per ¶¶49-53: alert status occurs when parameters change with respect to thresholds (i.e., a form of risk indication for a future worsening cardiac event)][consider also ¶¶190-191: HF risk score][consider generally that various calculations/determinants in various embodiments constitute (under BRI) a “risk indication” — as claimed — and, as such, the teachings of An are not limited to only HF risk score corresponding to the claimed risk score risk score - consider at least ¶¶53-68: alert status / alert score / CAS are forms of “risk indications” as are any number of trends/computations which satisfy the recited “indication”]; 
generate a primary detection indication based on the first signal metric; [per ¶53: calculation of an alert score based on alert status from detectors where each detector in turn detects a parameter value (i.e., in relation to corresponding threshold)];
generate a secondary detection indication, different from the primary detection indication, based on the second signal metric and the risk indication; [mention of alert scores (plural and thereby additional distinct scores) throughout ¶¶54-55, ¶¶64-68 where Fig. 6 as described in at least ¶68 shows that multiple alert scores are formed from multiple alert values from multiple detectors detecting multiple metrics (sounds, ECG/EKG, respiration etc. discussed throughout disclosure); see also ¶67 discussing alert scores each from distinct sensors];
and determine the disease status using a combination of the primary detection indication and the secondary detection indication; [CAS of ¶64 et seq. combines N alert scores (at least first and second) to determine alert state (i.e., detection of cardiac event); ¶¶55-60 et seq.: determination of change in sensed values determines alert score];
and an output circuit [220, 226] configured to (perform the method step of) generate an alert based on the determined disease status. [¶60 verbatim]. 

For claim 2, An teaches The medical system of claim 1, wherein the detector circuit is configured to determine the disease status including worsening of at least one of a cardiac condition, [cardiac condition throughout the entirety of An – see at least abstract], a pulmonary condition, or a renal condition.

For claim(s) 3 and 15, An teaches the first and second physiological signals each include at least one of:
a heart sound signal; [¶180 et seq.: S3 heart sound]; 
a thoracic or cardiac impedance signal;
a (respiration) signal; [respiration per ¶184 et seq. ]; 

or a blood pressure signal.

For claim(s) 4 and 16, An teaches the detector circuit is configured to determine the disease status using a Boolean-logic or fuzzy-logic combination of the primary detection indication and the secondary detection indication. [¶174, ¶197]. 

For claim(s) 5 and 17, An teaches the primary detection indication includes a primary detection score [alert score and CAS of ¶55 et seq.] representing a trend of the first signal metric over time [CAS of ¶55 including function of alerts based on cardiac signals including weighting of chronological values (a representation of a trend) per end of ¶55], and wherein the secondary detection indication includes a secondary detection score representing a trend of the second signal metric over time modulated by the risk indication. [detectors 202 of different signal metrics (characteristics) resulting in different alert scores per ¶53 for ‘representing’ different trends of second / additional characteristics (signal metrics) per ¶54 et seq.]. 

For claim 6, An teaches The medical system of claim 5, wherein the detector circuit is configured to generate the secondary detection score using a product of the trend of the second signal metric and the risk indication. [in ¶¶64-65, multiplying alert scores by weighting constitute(s), under BRI, a form of generating a score using a product of a trend (a weight being a trend) and a signal metric (an individual AS and/or alert value and/or detected characteristic)]. 

For claim 7, An teaches The medical system of claim 5, wherein the detector circuit is configured to generate the secondary detection score using samples taken from the trend of the second signal metric in response to the risk indication satisfying a condition. [conditional sampling per ¶124 and ¶129]. 

For claim(s) 8 and 18, An teaches:
the signal processor circuit is configured to generate a third signal metric from a third physiological signal, the third signal metric being different from the first and second signal metrics; [sensors 202 per ¶¶48-68 include N sensors contemplating a plurality of values including a third value from a third signal];
and the detector circuit is configured to:
generate a third detection indication based on third signal metric, the third detection indication being different from the primary and secondary detection indications; [sensors 202 per ¶¶48-68 include N sensors contemplating a plurality of values including a third value from a third signal];
and determine the disease status using a combination of the primary detection indication and the third detection indication if the secondary detection indication indicates no detection of a worsened disease status. [combining alert scores of ¶¶64-65 includes weighting of contributing alerts from multiple sensors including a third sensors which constitute(s), under BRI, a form of utilizing a third detection indication in weighting when a second indication is lower (i.e., AS1 and AS3 weighting higher than AS2)]. 

For claim(s) 9 and 19, An teaches the detector circuit is configured to:
determine a primary risk indication from the first physiological signal; [first AS from first characteristic and detector 202 per ¶¶55-68] 
determine a secondary risk indication from the second physiological signal; [second AS from second detector 202 per ¶¶55-68]
and determine the risk indication using a combination of the primary and secondary risk indications. [CAS from first and second AS per ¶64-65]. 

For claim(s) 10 and 20, An teaches the detector circuit is configured to determine the secondary risk indication using measurements from the second physiological signal when the third physiological signal satisfies a condition, the third physiological signal sensed from the patient and different from the first and second physiological signals. [weighting during combination of AS from different detectors 202 with different signals as shown in Fig. 4 per ¶¶55-68; see also determination of WHF when secondary signal satisfies condition per ¶174, ¶193 — the mention of ‘at least one second parameter’ in ¶193 including thereby a third parameter].  

For claim 11, An teaches The medical system of claim 9, wherein the risk stratifier circuit is configured to transform the composite cardiac risk indication into numerical values with a specific range. [¶172]. 

For claim 13, An teaches The medical system of claim 1, comprising a therapy circuit [AMD-IMD 102 itself is a therapy circuit] configured to deliver a therapy in  [¶44: therapy delivery (e.g., cardiac shock/pacing) in response to symptom detection].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Nevo (US 5355889 A).

For claim 12, An fails to teach the risk circuit transforming the composite indication using a sigmoid function.  Nevo teaches a risk stratification circuit [abstract] which transforms a composite risk indication using a sigmoid function [entire disclosure – see at least abstract]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the risk stratifier circuit of An to transform the composite cardiac risk indication (the CAS of An) using a sigmoid function as taught by Nevo in order to efficiently transform the risk indication into a straightforward parameter that is easier to understand by relevant parties (i.e., clinicians).  As motivated by Nevo cols. 1-3. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791